 



EXHIBIT 10.51
FLOWSERVE CORPORATION
EXECUTIVE OFFICER LIFE INSURANCE PLAN

 



--------------------------------------------------------------------------------



 



FLOWSERVE CORPORATION
EXECUTIVE OFFICER LIFE INSURANCE PLAN
TABLE OF CONTENTS

                              Page   1.   NAME AND PURPOSE     1  
 
  1.1   Name     1  
 
  1.2   Purpose     1  
 
  1.3   Top Hat Plan     1  
 
                2.   DEFINITIONS OF TERMS AND RULES OF CONSTRUCTION     1  
 
  2.1   General Definitions     1  
 
      (a)Account Value     1  
 
      (b)Affiliate     1  
 
      (c)Beneficiary     1  
 
      (d)Board     1  
 
      (e)Code     2  
 
      (f)Committee     2  
 
      (g)Company     2  
 
      (h)Compensation     2  
 
      (i)Effective Date     2  
 
      (j)Employee     2  
 
      (k)ERISA     2  
 
      (l)Insurer     2  
 
      (m) Notice     2  
 
      (n) Participant     2  
 
      (o) Participation Agreement     3  
 
      (p) Participant's Death Benefit     3  
 
      (q) Plan     3  
 
      (r) Policy     3  
 
  2.2   Number and Gender     3  
 
  2.3   Underscored References     3  
 
  2.4   Other Definitions     3  
 
                3.   ELIGIBILITY AND PARTICIPATION     3  
 
  3.1   Selection of Participants     3  
 
  3.2   Conditions to Participating     3  
 
                4.   OPERATIVE INSURANCE POLICY PROVISIONS     4  
 
  4.1   Insurance Policy     4  
 
  4.2   Ownership     4  
 
  4.3   Direction of Policy Account     4  

 



--------------------------------------------------------------------------------



 



                              Page  
 
  4.4   Payment of Premiums     4  
 
  4.5   Designation of Policy Beneficiary/Endorsement     4  
 
  4.6   Beneficiary Designation     4  
 
  4.7   Policy Loans     5  
 
  4.8   Limitations on Corporation’s Rights in Policy     5  
 
  4.9   Collection and Payment of Death Benefits     5  
 
  4.10   Limitation on Benefits     6  
 
  4.11   Liability of Insurer     6  
 
  4.12   Assignment of Interest     6  
 
  4.13   Termination of Participation     6  
 
  4.14   Disposition of Policy Upon Termination of Participation     6  
 
      (a) Release of Rights in Policy     6  
 
      (b) Company’s Rights in Policy After Termination of Participation     7  
 
  4.15   Disposition to Participant     7  
 
                5.   ADMINISTRATION     7  
 
  5.1   Authority     7  
 
  5.2   Rights and Powers     7  
 
  5.3   Application of Rules     8  
 
  5.4   Indemnification     8  
 
                6.   CLAIMS     8  
 
  6.1   Adjudication of Claims     8  
 
      (a) Claim     8  
 
      (b) Claim Decision     9  
 
      (c) Request for Review     9  
 
      (d) Review of Decision     10  
 
      (e) Change in Decision Maker     11  
 
                7.   MISCELLANEOUS     11  
 
  7.1   Amendments and Terminations     11  
 
  7.2   Binding Effect     11  
 
  7.3   Governing Law     11  
 
  7.4   Necessary Acts     11  
 
  7.5   No Contract; Other Benefits     11  
 
  7.6   No Trust Created     12  
 
  7.7   Notices     12  
 
  7.8   Plan Year     12  

 



--------------------------------------------------------------------------------



 



FLOWSERVE CORPORATION
EXECUTIVE OFFICER LIFE INSURANCE PLAN
1. NAME AND PURPOSE
     1.1 Name.
          The name of the Plan is the “Executive Officer Life Insurance Plan.”
The Plan is effective as of the Effective Date.
     1.2 Purpose.
          The Company has established this Plan to provide equitable, consistent
and competitive life insurance benefits to its Executive Officers.
     1.3 Top Hat Plan.
          The Plan is exempt from all reporting and disclosure requirements
under ERISA because all Participants are members of a select group of management
or highly compensated Employees.
2. DEFINITIONS OF TERMS AND RULES OF CONSTRUCTION
     2.1 General Definitions.
          The following words and phrases, when used in the Plan, unless the
context clearly otherwise requires, shall have the following respective
meanings:

  (a)   Account Value.         As such term is defined in the Policy.     (b)  
Affiliate.         A wholly-owned subsidiary of the Company.     (c)  
Beneficiary.

                 The person or persons designated as the recipient of a benefit
in accordance with the terms of the Plan.

  (d)   Board.         The Board of Directors of the Company.

1



--------------------------------------------------------------------------------



 



  (e)   Code.

                 The Internal Revenue Code of 1986, as amended. Any reference to
the Code includes the regulations promulgated under the Code.

  (f)   Committee.

                 The individual or group of individuals designated by the
Company pursuant to Section 5.1 of the Plan to perform the duties set forth
herein and to manage the operation and administration of the Plan.

  (g)   Company.

                 Flowserve Corporation, together with any Affiliate of or
successor to the Company.

  (h)   Compensation.

                 A Participant’s base salary from the Company.

  (i)   Effective Date.

                 The Effective Date of the Plan is January 1, 2004.

  (j)   Employee.

                 Any person employed by the Company.

  (k)   ERISA.

                 The Employee Retirement Income Security Act of 1974, as
amended. Any reference to ERISA includes the regulations promulgated under
ERISA.

  (l)   Insurer.

                 The insurance company that the Company may from time to time
utilize to provide insurance coverage for Beneficiaries under the Plan.

  (m)   Notice.

                 Notice 2001-10, as modified by Notice 2002-8, both issued by
the Internal Revenue Service.

  (n)   Participant.

                 An Employee selected by the Company to participate in the Plan
who has executed a Participation Agreement.

2



--------------------------------------------------------------------------------



 



  (o)   Participation Agreement.

                 The agreement which evidences a Participant’s participation in
the Plan and an agreement to be bound by all of its terms.

  (p)   Participant’s Death Benefit.

                 The Participant’s Death Benefit shall be equal to two times the
Executive Officer’s Compensation, except for the Chief Executive Officer of the
Company who shall receive a Death Benefit equal to $2,500,000.

  (q)   Plan.

                 The Flowserve Corporation Executive Officer Life Insurance Plan
and all subsequent amendments and supplements thereunder.

  (r)   Policy.

                 Each policy of life insurance on a Participant’s life acquired
by the Company to provide the life insurance benefits under the Plan.
     2.2 Number and Gender.
          The masculine and neuter, wherever used in the Plan, shall refer to
either the masculine, neuter or feminine; and, unless the context otherwise
requires, the singular shall include the plural and the plural the singular.
     2.3 Underscored References.
          The underscored references contained in the Plan are included only for
convenience, and they shall not be construed as a part of the Plan or in any
respect affecting or modifying its provisions.
     2.4 Other Definitions.
          In addition to Section 2.1, certain terms are defined in other
portions of the Plan.
3. ELIGIBILITY AND PARTICIPATION
     3.1 Selection of Participants.
          Participants shall be selected by the Company. In making its
decisions, the Company shall consider past, present and expected future
contributions of potential Participants to the success of the Company.
     3.2 Conditions to Participating.
          Except as hereinafter provided, each Employee who is selected to be a
Participant shall become a Participant upon execution of a Participation
Agreement. Each Participant must provide all necessary medical information and
evidence of insurability and execute such documents and perform such acts
required in connection with the application for, and issuance

3



--------------------------------------------------------------------------------



 




of, life insurance. Notwithstanding the foregoing, if a Policy cannot be
obtained on an individual, such individual cannot become a Participant in the
Plan.
4. OPERATIVE LIFE INSURANCE PROVISIONS
     4.1 Insurance Policy.
          The Company will purchase a Policy on each Participant from the
Insurer. The Company and each Participant shall take all necessary action to
cause the Policy to conform with the provisions of the Plan. The Policy,
including the dollar amount, shall be subject to the terms and conditions of the
Plan and any endorsements to the Policy filed with the Insurer.
     4.2 Ownership.
          The Company shall be the sole and absolute owner of the Policy, and it
may exercise all ownership rights granted to the owner by the terms of the
Policy, except as may otherwise be provided in the Plan.
     4.3 Direction of Policy Account.
          The Company shall have the sole authority to direct the manner in
which the Account Value, established pursuant to the terms of the Policy, shall
be allocated among various investment options from time to time available under
the Policy and to change such allocation from time to time, as provided for in
the Policy.
     4.4 Payment of Premiums.
          On or before the due date of each Policy premium, or within the
applicable grace period, the Company shall pay the full amount of the Policy
premium to the Insurer, and shall, upon request, promptly furnish the
Participant with evidence of timely payment of such premium. The Company shall
furnish to the Participant an annual statement of the amount of income
reportable by the Participant for federal and state income tax purposes, if any,
as a result of the insurance protection provided the Participant’s Beneficiary
under the Plan.
     4.5 Designation of Policy Beneficiary/Endorsement.
          Contemporaneously with the execution of a Participant’s Participation
Agreement, the Company shall execute a beneficiary designation for and/or an
endorsement to the Policy insuring such Participant’s life. No such beneficiary
designation or endorsement shall be terminated, altered or amended by the
Company, except with the express written consent of the Participant. The Company
and the Participant shall take all action necessary to cause such beneficiary
designation or endorsement to conform to the provisions of the Plan. In the
event that no named Beneficiary survives the Participant, then his personal
representative shall be his Beneficiary.
     4.6 Beneficiary Designation.
          The Participant may select a Beneficiary to receive the portion of
Policy proceeds to which the Participant is entitled under the Plan by signing
and delivering the beneficiary form to the Company. Upon receipt of such form,
the Company shall execute and deliver to the Insurer the forms necessary to
designate the requested persons as the Beneficiary to receive the death

4



--------------------------------------------------------------------------------



 



proceeds of the Policy to which they are entitled. The Company and the
Participant shall take all action necessary to cause the beneficiary designation
to conform with the terms and conditions of the Plan. The Company shall not
terminate, alter or amend such beneficiary designation without the express
written consent of the Participant.
     4.7 Policy Loans.
          Subject to the terms and conditions of the Plan and the Policy, the
Company may, at any time and from time to time, pledge or assign the Policy
insuring any Participant’s life for the purpose of securing a loan from the
Insurer or from a third party. The amount of such loan, including accumulated
interest, shall not exceed the cash surrender value of the Policy (as defined in
the Policy) as of the date to which premiums have been paid. The Company shall
have the right to pay or not pay interest charges on any such Policy loan, and,
to the extent such interest is not paid, it shall constitute an additional
Policy loan. If the Company encumbers any Policy, other than by a Policy loan
from the Insurer, then, upon the death of the Participant, the Company shall
promptly take all action necessary to secure the release or discharge of such
encumbrance.
     4.8 Limitations on Corporation’s Rights in Policy.
          Except as otherwise provided herein, the Corporation shall not sell,
assign, transfer, surrender or cancel the Policy, or change the settlement
option selected by the Participant pursuant to Section 4.6, without, in any such
case, the express written consent of the Participant. A Participant’s written
consent may be provided to the Company electronically via e-mail or facsimile.
     4.9 Collection and Payment of Death Proceeds.
          (a) Upon the death of a Participant, the Company and the Participant’s
Beneficiary shall promptly take all action necessary to obtain the Death Benefit
provided under the Policy insuring such Participant’s life.
          (b) The Death Benefit shall be paid as follows:
     (i) The Participant’s Beneficiary shall first be paid an amount equal to
the Participant’s Death Benefit in accordance with the terms and conditions as
set forth in the Policy and the Designation of Beneficiary as provided to the
Company by the Participant. The Participant’s Death Benefit shall be paid
directly from the Insurer to the Beneficiary designated by the Company at the
direction of the Participant.
     (ii) The Company shall then receive the balance, if any, of the Death
Benefit after the payments provided for in Section 4.9(b)(i).
          (c) The Company and the Participant agree that the Designation of
Beneficiary as provided to the Company by the Participant shall conform to the
provisions of this Plan.
     4.10 Limitations on Benefits.
          A Participant’s Death Benefits under the Plan are subject to the
limitations described in paragraph 2.1(p) of Section 2.1.

5



--------------------------------------------------------------------------------



 



     4.11 Liability of Insurer.
          The Insurer shall be fully discharged from its obligations under the
Policy by payment of Death Benefits to the Beneficiary as designated by the
Participant and to the Company (if applicable), subject to the terms and
conditions of the Policy. In no event shall the Insurer be considered a party to
the Plan. No provision of the Plan, shall in any way be construed as enlarged,
changing, varying or in any way affecting the obligations of the Insurer as
expressly provided in the Policy, except insofar as the provisions of the Plan
are made a part of the Policy by the beneficiary designation and/or endorsement
executed by the Company and filed with the Insurer. The Insurer may rely
exclusively on a statement signed by the Company setting forth the amounts due
to the Company and each Beneficiary designated under the Policy.
     4.12 Assignment of Interest.
          Notwithstanding any provision contained in the Plan to the contrary, a
Participant shall have the right to absolutely and irrevocably assign by gift
all of the Participant’s right, title and interest in and to the life insurance
death benefits provided under the Plan to an assignee. This right shall be
exercisable by the execution and delivery of a written assignment to the
Company. Upon receipt of such written assignment executed by the Participant and
duly accepted by the assignee, the Company shall consent in writing, and shall
thereafter treat the Participant’s assignee as the sole owner of all of the
Participant’s right, title and interest in and to the Death Benefits provided
under the Plan. Thereafter, the Participant shall have no right, title or
interest in and to any Death Benefits under this Section 4, all such rights
being vested in and exercisable only by such assignee.
     4.13 Termination of Participation.
          (a) The participation of any Participant in the provisions of this
Section 4 of the Plan will be automatically terminated upon the earliest of the
following occurrences:
     (i) written notice from the Participant to the Company of a desire to
terminate such participation; or
     (ii) termination of the Participant’s employment with the Company (other
than due to the Participant’s death); or
     (iii) without notice from the Participant, upon the occurrence of the
bankruptcy, receivership, total cessation of business or dissolution of the
Company.
     4.14. Disposition of Policy Upon Termination of Participation.
          (a) Release of Rights in Policy.
               Upon termination of a Participant’s participation in the Plan for
any reason listed in Section 4.13, the Participant or his assignee shall release
to the Company all of his rights and interest in and to the Policy insuring such
Participant’s life; the Participant and his assignee agree to and shall execute
and deliver to the Company an appropriate instrument sufficient to release all
such rights and interests in such Policy.

6



--------------------------------------------------------------------------------



 



          (b) Company’s Rights in Policy After Termination of Participation.
               After a Participant or his assignee releases to the Company all
his rights and interest in and to the Policy insuring such Participant’s life,
then the Company may surrender or cancel the Policy for its cash surrender
value, or it may change the beneficiary designation provisions of the Policy,
naming itself or any other person or entity as revocable beneficiary thereof, or
exercise any other ownership rights in and to such Policy, without regard to the
provisions hereof. Thereafter, neither the Participant, his assignee nor their
heirs, assigns or Beneficiary shall have any further interest in and to such
Policy, under the terms thereof or under those of the Plan.
     4.15 Disposition to Participant.
          (a) For 60 days after the date of the termination of the Participant’s
participation in the Plan for any reason listed in Section 4.13, the Participant
shall have the assignable option to purchase the Policy from the Company. The
purchase price for the Policy shall be the greater of the total amount of the
premium payments paid by the Company hereunder or the case value of the Policy,
less, in either case, any indebtedness secured by the Policy which remains
outstanding as of such amount, the Company shall transfer all of its right,
title and interest in and to the Policy to the Participant, by the execution and
delivery of an appropriate instrument of transfer.
          (b) If the Participant fails to exercise such option within such
60-day period, then the Company may enforce its right to receive the cash value
or be repaid for the premiums which it paid hereunder by surrendering or
canceling the Policy for its cash surrender value, or it may change the
beneficiary designation provisions of the Policy, naming itself or any other
person or entity as revocable beneficiary thereof, or exercise any other
ownership rights in and to the Policy, without regard to the provisions hereof.
Thereafter, the Participant shall have no further interest in and to the Policy,
either under the terms thereof or under this Plan.
5. ADMINISTRATION
     5.1 Authority.
          The Company shall designate a Committee to be the Plan Administrator
and the named fiduciary as defined Section 401(a)(1) of ERISA. The Committee
shall have authority to control and manage the operation and administration of
the Plan.
     5.2 Rights and Powers.
          The Company shall have such rights and powers as may be necessary or
appropriate for it to discharge the Company’s responsibilities under the Plan,
including, without limitation, the following:
          (a) discretionary authority to interpret and construe the provisions
of the Plan;
          (b) to adopt such rules of procedure and regulations as are consistent
with the provisions of the Plan and as it deems necessary and proper;
          (c) discretionary authority to determine and resolve all questions
relating to benefits and other Plan rights of Participants;

7



--------------------------------------------------------------------------------



 



          (d) to maintain and keep adequate records concerning the Plan, its
proceedings and acts in such form and detail as the Committee may decide;
          (e) to employ agents, attorneys, actuaries, accountants or other
persons (who may also be employed by or represent the Company) for such purposes
as the Committee considers necessary or desirable;
          (f) to designate any officer or other Employee of the Company or other
individual to carry out any of the Committee’s duties, including all or any part
of its authority to manage and control the operation and administration of the
Plan;
          (g) to determine the content and form of the Participant Agreement,
Designation of Beneficiary and all other documents required to carry out the
terms of the Plan; and
          (h) to establish and carry out a funding policy and method consistent
with the purposes of the Plan and the requirements of applicable law as may be
deemed necessary and appropriate from time to time.
     5.3 Application of Rules.
          In operating and administering the Plan, the Committee shall apply all
rules of procedure and regulations adopted by the Committee in a uniform and
non-discriminatory manner
     5.4 Indemnification.
          The Company shall indemnify each member of the Committee and each
agent or delegee of the Committee who is a party or is threatened to be made a
party to any threatened, pending or contemplated action, suit or proceeding,
whether civil, criminal, administrative or investigative relating to the Plan,
from and against all expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by such person or
entity in connection with such action, suit or proceeding unless it shall be
judicially determined that such Committee member, agent or delegee was guilty of
gross negligence or willful misconduct.
6. CLAIMS
     6.1 Adjudication of Claims.
          (a) Claim.
               Any person or entity who believes that it is being denied a
benefit to which it is entitled (hereinafter referred to as “Claimant”), or its
duly authorized representative, may file a written request for such benefit with
the Committee (the “First Level Reviewer”) setting forth its claim. Such claim
must be addressed to the First Level Reviewer at the Company’s principal place
of business.
          (b) Claim Decision.

8



--------------------------------------------------------------------------------



 



               Upon receipt of a claim, the First Level Reviewer shall advise
the Claimant that a reply will be forthcoming within a reasonable period of
time, but in no event later than 90 days, and shall deliver such reply within
such time period. However, the First Level Reviewer may extend the reply period
for an additional 90 days for reasonable cause. If the reply period will be
extended, the First Level Reviewer shall advise the Claimant in writing during
the initial 90-day period indicating the special circumstances requiring an
extension and the date by which the First Level Reviewer expects to render the
benefit determination.
               If the claim is denied in whole or in part, the First Level
Reviewer will render a written opinion, using language calculated to be
understood by the Claimant setting forth:
          (i) the specific reason or reasons for the denial;
          (ii) the specific references to pertinent Plan provisions on which the
denial is based;
          (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation as to why
such material or such information is necessary;
          (iv) appropriate information as to the steps to be taken If the
Claimant wishes to submit the claim for review, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review; and
          (v) the time limits for requesting a review of the denial under
subsection (d) hereof and for the actual review of the denial under subsection.
          (c) Request for Review.
               Within 60 days after the receipt by the Claimant of the written
opinion described above, the Claimant may request the Secretary of the Company
(the “Second Level Reviewer”) to conduct a review of the First Level Reviewer’s
prior determination. Such request must be addressed to the Secretary of the
Company, at its then principal place of business. The Claimant or his or its
duly authorized representative may submit written comments, documents, records
or other information relating to the denied claim, which such information shall
be considered in the review under this subsection without regard to whether or
not such information was submitted or considered in the initial benefit
determination.
               The Claimant or his or its duly authorized representative shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information which:
               (1) was relied upon by the First Level Reviewer in making its
initial claims decision,
               (2) was submitted, considered or generated in the course of the
First Level Reviewer making its initial claims decision, without regard to
whether such instrument was actually relied upon by the First Level Reviewer in
making its decision or

9



--------------------------------------------------------------------------------



 



               (3) demonstrates compliance by the First Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with governing Plan
documents and that, where appropriate, the Plan provisions have been applied
consistently with respect to similarly situated claimants. If the Claimant does
not request a review of the First Level Reviewer’s determination within such
60-day period, he shall be barred and estopped from challenging such
determination.
          (d) Review of Decision.
               Within a reasonable period of time, but in no event later than
60 days, after the Second Level Reviewer’s receipt of a request for review, it
will review the First Level Reviewer’s prior determination. If special
circumstances require that the 60-day time period be extended, the Second Level
Reviewer will so notify the Claimant within the initial 60-day period indicating
the special circumstances requiring an extension and the date by which the
Second Level Reviewer expects to render its decision on review, which shall be
as soon as possible but not later than 120 days after receipt of the request for
review. In the event that the Second Level Reviewer extends the determination
period on review due to a Claimant’s failure to submit information necessary to
decide a claim, the period for making the benefit determination on review shall
not take into account the period beginning on the date on which notification of
extension is sent to the Claimant and ending on the date on which the Claimant
responds to the request for additional information.
               The Second Level Reviewer shall have discretionary authority to
determine a Claimant’s eligibility for benefits and to interpret the terms of
this Agreement. The decision of the Second Level Reviewer shall be final and
non-reviewable, unless found to be arbitrary and capricious by a court of
competent review. Such decision will be binding upon the Company and the
Claimant.
               If the Second Level Reviewer makes an adverse benefit
determination on review, the Second Level Reviewer will render a written
opinion, using language calculated to be understood by the Claimant, setting
forth:
               (i) the specific reason or reasons for the denial,
               (ii) the specific references to pertinent Plan provisions on
which the denial is based;
               (iii) a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information which
     (1) was relied upon by the Second Level Reviewer in making its decision,
     (2) was submitted, considered or generated in the course of the Second
Level Reviewer making its decision, without regard to whether such instrument
was actually relied upon by the Second Level Reviewer in making its decision or

10



--------------------------------------------------------------------------------



 



     (3) demonstrates compliance by the Second Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with governing Plan
documents and, that, where appropriate, the Plan provisions have been applied
consistently with respect to similarly situated claimants; and
     (iv) statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.
          (e) Change in Decision Maker.
               In no event may a Participant participate in a decision
concerning himself. If the Participant would otherwise participate in or be the
sole decision maker, he shall not participate in as a member of the Committee
and, if under the Plan, he is the sole decision maker, the Company shall appoint
another person to make the decision concerning such Participant.
7. MISCELLANEOUS
     7.1 Amendments and Terminations.
          The Company shall have the right to make amendments to the Plan or to
terminate the Plan at any time. No amendment or termination shall deprive any
Participant of any benefit that has been granted under the Plan or adversely
affect any such benefit.
     7.2 Binding Effect.
          This Plan shall be binding upon and inure to the benefit of the
Company and its successors and assigns, the Participant, his successors, assigns
or Beneficiary.
     7.3. Governing Law.
          This Plan shall be construed, governed and administered in accordance
with the laws of the State of Texas to the extent not preempted by Federal law.
     7.4 Necessary Acts.
          All persons claiming any interest under the Plan shall perform any and
all acts and execute any and all documents and papers which are necessary or
desirable for carrying out any provisions of the Plan.
     7.5 No Contract; Other Benefits.
          Participation in the Plan shall not constitute a guarantee or contract
of employment between a Participant and the Company. Nothing contained in the
Plan shall restrict the right of the Company to discharge a Participant or the
right of a Participant to resign from the Company’s employ. The Plan is neither
intended to be an employment contract, nor shall it be construed as an
employment contract. Participation in the Plan shall not prevent the Participant
from receiving, in addition to any benefits he may be entitled to under the
Plan, any other benefits which may be payable to or with respect to the
Participant at any time under any other supplemental compensation, bonus,
severance pay, pension, retirement, profit sharing, group insurance, health or
disability plan, or any other incentive plan or plans of the Company now in
effect or which the

11



--------------------------------------------------------------------------------



 



Company may hereafter adopt. However, nothing contained in the Plan shall
obligate the Company to adopt any such plan or plans.
     7.6 No Trust Created.
          The Plan and any action taken pursuant to the Plan shall not be
construed as creating any kind of trust or other fiduciary relationship between
the Company, the Participant, his successors, assign, Beneficiary or any other
person or entity.
     7.7. Notices.
          Any notice, consent or demand required under the provisions of this
Plan shall be in writing, and shall be signed by the party giving or making the
same. If such notice, consent or demand is mailed, it shall be delivered by
United States first class mail, potage prepaid, addressed to, the recipient’s
last known address as shown on the Company’s records. The date of such mailing
shall be deemed the date of notice, consent or demand.
     7.8 Plan Year.
          The fiscal year on which records of the Plan shall be kept begins on
January first of each year.

12